 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of January 20, 2010,
by and between Weikang Bio-Technology Group Company, Inc., a Nevada corporation
(the “Company”), and the subscribers identified on the signature pages hereto
(each a “Subscriber” and collectively, the “Subscribers”).


RECITALS:


WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6), Regulation D (“Regulation D”)
and/or Regulation S (“Regulation S”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “1933 Act”).


WHEREAS, Hunter Wise Securities, LLC is acting as exclusive placement agent
(“Placement Agent”), on a “best efforts” basis, in a private offering (the
“Offering”) in which the Subscribers agree to purchase and the Company agrees to
offer and sell shares of its common stock (the “Purchased Shares”) at a price of
$1.70 per share (the “Share Purchase Price”) for aggregate gross proceeds of up
to $5,000,000 (the “Purchase Price”).
 
WHEREAS, in connection with the Offering, the Company grants the Opus Holdings
Three, Ltd. (“Opus Holdings”) the exclusive right to purchase any remaining
Purchased Shares in any Subsequent Closing (as defined herein) until the Final
Closing Date. Opus Holdings shall have the right to approve any additional
subscribers in the Offering.
 
WHEREAS, in connection with the Offering, the Company shall issue to the
Subscribers Series A share purchase warrants (the “Series A Warrants”) in the
form attached hereto as Exhibit F and Series B share purchase warrants (the
“Series B Warrants”) in the form attached hereto as Exhibit G (collectively, the
“Warrants”), with the Series A Warrants entitling the Subscribers to purchase
one (1) share of the Company’s Common Stock (the “A Warrant Shares”) for every
Eight Dollars ($8.00) paid by the Subscriber for Purchased Shares, and with the
Series B Warrants entitling the Subscribers to purchase one (1) share of the
Company’s Common Stock (the “B Warrant Shares”) (collectively, the A Warrant
Shares and the B Warrant Shares, the “Warrant Shares”) for every Eight Dollars
($8.00) paid by the Subscriber for Purchased Shares (collectively the  Purchased
Shares and Warrants are  referred to as the “Purchased Securities”).
 
WHEREAS, the Company desires to enter into this Agreement to issue and sell the
Purchased Securities and the Subscriber desires to purchase that number of
Purchased Securities set forth on the signature page hereto on the terms and
conditions set forth herein.

 
1

--------------------------------------------------------------------------------

 

WHEREAS, the aggregate proceeds of the Offering shall be held in escrow pursuant
to the terms of a Funds Escrow Agreement to be executed by the parties
substantially in the form attached hereto as Exhibit A (the “Escrow Agreement”).
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscriber hereby agree as
follows:
 
1.           Purchase and Sale of Purchased Securities.
 
(a)           The Purchased Shares.   Subject to the satisfaction or waiver of
the terms and conditions of this Agreement, on the Closing Date (as defined
below), each Subscriber shall purchase and the Company shall sell to each
Subscriber the Purchased Shares for the portion of the Purchase Price designated
on the signature pages hereto.


(b)           Warrants. Upon the following terms and conditions and for no
additional consideration, each of the Subscribers shall be issued Series A
Warrants in the form attached hereto as Exhibit F and Series B Warrants in the
form attached hereto as Exhibit G with the Series A Warrants entitling the
Subscribers to purchase one (1) share of the Company’s Common Stock for every
Eight Dollars ($8.00) paid by the Subscriber for Purchased Shares, and the
Series B Warrants entitling the Subscribers to purchase one (1) share of the
Company’s Common Stock for every Eight Dollars ($8.00) paid by the Subscriber
for Purchased Shares as set forth on the signature pages hereto. The Warrants
shall expire three (3) years following the Closing Date, and the Series A
Warrants and Series B Warrants shall have an initial exercise price of $3.00 and
$5.00 respectively.
 
2.           Closing.  The issuance and sale of the Purchased Securities shall
occur on the closing date (the “Closing Date”), which shall be the date that
Subscriber funds representing the net amount due to the Company from the
Purchase Price of the Offering is transmitted by wire transfer or otherwise to
or for the benefit of the Company. The initial Closing Date shall occur on or
before January 20, 2010 (the “Initial Closing”) and shall transmit to the
Company gross proceeds of at least $2,500,000. In addition, the Subscriber and
the Company acknowledge and agree that Opus Holdings shall have the exclusive
right to purchase any remaining Purchased Shares in subsequent closings (a
“Subsequent Closing”) on or before February 23, 2010 (the “Final Closing Date”).
Opus Holdings shall have the right to approve any additional subscribers in the
Offering.  The consummation of the transactions contemplated herein (the
“Closing”) shall take place at the offices of Anslow & Jaclin, LLP, 195 Route 9
South, 2nd Floor, Manalapan, New Jersey 07726 on such date and time as the
Subscribers and the Company may agree upon; provided, that all of the conditions
set forth in Section 11 hereof and applicable to the Closing shall have been
fulfilled or waived in accordance herewith. The Subscriber and the Company
acknowledge and agree that the Company may consummate the sale of additional
Purchased Securities to the Subscriber, on the terms set forth in this Agreement
and the other Transaction Documents as defined herein, at more than one closing
(each referred to herein as a “Closing”).
 

 
2

--------------------------------------------------------------------------------

 


3.           Subscriber Representations, Warranties and Covenants.  The
Subscriber hereby represents and warrants to and agrees with the Company that:


(a)           Organization and Standing of the Subscriber.   If such Subscriber
is an entity, such Subscriber is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.


(b)           Authorization and Power.   Such Subscriber has the requisite power
and authority to enter into and perform this Agreement and the other Transaction
Documents (as defined in Section 4(c)) and to purchase the Purchased Securities
being sold to it hereunder.  The execution, delivery and performance of this
Agreement and the other Transaction Documents by such Subscriber and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate or partnership action, and no further
consent or authorization of such Subscriber or its Board of Directors,
stockholders, partners, members, as the case may be, is required.  This
Agreement and the other Transaction Documents have been duly authorized,
executed and delivered by such Subscriber and constitutes, or shall constitute
when executed and delivered, a valid and binding obligation of such Subscriber
enforceable against such Subscriber in accordance with the terms thereof.


(c)           No Conflicts.   The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by such
Subscriber of the transactions contemplated hereby and thereby or relating
hereto do not and will not (i) result in a violation of such Subscriber’s
charter documents or bylaws or other organizational documents or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which such Subscriber is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on such Subscriber).  Such Subscriber is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement and the other
Transaction Documents or to purchase the Purchased Securities in accordance with
the terms hereof, provided that for purposes of the representation made in this
sentence, such Subscriber is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.

 
3

--------------------------------------------------------------------------------

 


(d)           Acquisition for Investment. The Subscriber is acquiring the
Purchased Securities solely for its own account for the purpose of investment
and not with a view to or for resale in connection with a distribution.  The
Subscriber does not have a present intention to sell the Purchased Securities,
nor a present arrangement (whether or not legally binding) or intention to
effect any distribution of the Purchased Securities to or through any person or
entity; provided, however, that by making the representations herein and subject
to Section 3.2(h) below, the Subscriber does not agree to hold the Purchased
Securities for any minimum or other specific term and reserves the right to
dispose of the Purchased Securities at any time in accordance with Federal and
state securities laws applicable to such disposition.  The Subscriber
acknowledges that it is able to bear the financial risks associated with an
investment in the Purchased Securities and that it has been given full access to
such records of the Company and the subsidiaries and to the officers of the
Company and the subsidiaries and received such information as it has deemed
necessary or appropriate to conduct its due diligence investigation and has
sufficient knowledge and experience in investing in companies similar to the
Company in terms of the Company’s stage of development so as to be able to
evaluate the risks and merits of its investment in the Company.  The Subscriber
further acknowledges that the Subscriber understands the risks of investing in
companies domiciled and/or which operate primarily in the People’s Republic of
China and that the purchase of the Purchased Securities involves substantial
risks.


(e)           Information on Company.    Such Subscriber has been furnished with
or has had access to the EDGAR Website of the Commission and to the Company’s
Form 10-K filed on EDGAR on April 15, 2009 for the fiscal year ended December
31, 2008, together with all other filings made with the Commission available at
the EDGAR website (hereinafter referred to collectively as the “Reports”) and
all correspondence from the Commission to the Company including but not limited
to the Commission’s comment letters relating to the Company’s periodic filings
with the Commission whether available at the EDGAR website or not.  In addition,
such Subscriber has received in writing from the Company such other information
concerning its operations, financial condition and other matters as such
Subscriber has requested in writing, identified thereon as OTHER WRITTEN
INFORMATION (such other information is collectively, the “Other Written
Information”), and considered all factors such Subscriber deems material in
deciding on the advisability of investing in the Purchased Securities.  Such
Subscriber has relied on the Reports and Other Written Information in making its
investment decision.


(f)            Opportunities for Additional Information.  The Subscriber
acknowledges that the Subscriber has had the opportunity to ask questions of and
receive answers from, or obtain additional information from, the executive
officers of the Company concerning the financial and other affairs of the
Company.


(g)           Information on Subscriber.   Subscriber is, and will be on the
Closing Date, an “accredited investor”, as such term is defined in Regulation D
promulgated by the Commission under the 1933 Act, is experienced in investments
and business matters, has made investments of a speculative nature and has
purchased securities of United States publicly-owned companies in private
placements in the past and, with its representatives, has such knowledge and
experience in financial, tax and other business matters as to enable such
Subscriber to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase, which represents a speculative investment.  Such
Subscriber has the authority and is duly and legally qualified to purchase and
own the Purchased Securities.  Such Subscriber is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.  The
information set forth on the signature page hereto regarding such Subscriber is
accurate.

 
4

--------------------------------------------------------------------------------

 


(h)           Compliance with 1933 Act.   Such Subscriber understands and agrees
that the Purchased Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Purchased Securities must be held indefinitely unless a
subsequent disposition is registered under the 1933 Act or any applicable state
securities laws or is exempt from such registration.  The Subscriber
acknowledges that the Subscriber is familiar with Rule 144 of the rules and
regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that such person has been advised that Rule 144
permits resales only under certain circumstances. The Subscriber understands
that to the extent that Rule 144 is not available, the Subscriber will be unable
to sell any Purchased Securities without either registration under the 1933 Act
or the existence of another exemption from such registration requirement. In any
event, and subject to compliance with applicable securities laws, the Subscriber
may enter into lawful hedging transactions in the course of hedging the position
they assume and the Subscriber may also enter into lawful short positions or
other derivative transactions relating to the Purchased Securities, and deliver
the Purchased Securities, to close out their short or other positions or
otherwise settle other transactions, or loan or pledge the Purchased Securities,
to third parties who in turn may dispose of these Purchased Securities.


(i)            Purchased Securities Legend.  The Purchased Securities shall bear
the following or similar legend:


“THE ISSUANCE AND SALE OF THE PURCHASED SECURITIES REPRESENTED BY THIS
CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, NOR APPLICABLE STATE SECURITIES LAWS.  THE PURCHASED SECURITIES MAY NOT
BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE PURCHASED SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL
SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR  PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT, OR OTHERWISE.  NOTWITHSTANDING THE FOREGOING, THE PURCHASED
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE PURCHASED SECURITIES.”

 
5

--------------------------------------------------------------------------------

 
 
(j)            Communication of Offer.  The offer to sell the Purchased
Securities was directly communicated to such Subscriber by the Company.  At no
time was such Subscriber presented with or solicited by any leaflet, newspaper
or magazine article, radio or television advertisement, or any other form of
general advertising or solicited or invited to attend a promotional meeting
otherwise than in connection and concurrently with such communicated offer.


(k)           Restricted Securities.   Such Subscriber understands that the
Purchased Securities have not been registered under the 1933 Act and such
Subscriber will not sell, offer to sell, assign, pledge, hypothecate or
otherwise transfer any of the Purchased Securities unless pursuant to an
effective registration statement under the 1933 Act, or unless an exemption from
registration is available.  Notwithstanding anything to the contrary contained
in this Agreement, such Subscriber may transfer (without restriction and without
the need for an opinion of counsel) the Purchased Securities to its Affiliates
(as defined below) provided that each such Affiliate is an “accredited investor”
under Regulation D and such Affiliate agrees to be bound by the terms and
conditions of this Agreement. For the purposes of this Agreement, an “Affiliate”
of any person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity.  Affiliate includes each Subsidiary of the Company.  For
purposes of this definition, “control” means the power to direct the management
and policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.


(l)            No Governmental Review.   Such Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Purchased Securities
or the suitability of the investment in the Purchased Securities nor have such
authorities passed upon or endorsed the merits of the offering of the Purchased
Securities.


(m)          Correctness of Representations.  Such Subscriber represents that
the foregoing representations and warranties are true and correct as of the date
hereof and, unless such Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.  The Subscriber
understands that the Purchased Securities are being offered and sold in reliance
on a transactional exemption from the registration requirement of Federal and
state securities laws and the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Subscriber set forth herein in order to determine the applicability of
such exemptions and the suitability of the Subscriber to acquire the Purchased
Securities.

 
6

--------------------------------------------------------------------------------

 


(n)           Short Sales and Confidentiality. Other than the transaction
contemplated hereunder, the Subscriber has not directly or indirectly, nor has
any person acting on behalf of or pursuant to any understanding with the
Subscriber, executed any disposition, including short sales (but not including
the location and/or reservation of borrowable shares of Common Stock), in the
securities of the Company during the period commencing from the time that the
Subscriber first received a term sheet from the Company or any other person
setting forth the material terms of the transactions contemplated hereunder
until the date that the transactions contemplated by this Agreement are first
publicly announced as described in Section 7(m).  The Subscriber covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company as described in Section 7(m), the Subscriber will
maintain the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction). The
Subscriber understands and acknowledges that the Commission currently takes the
position that coverage of short sales of shares of the Common Stock “against the
box” prior to the effective date of the Registration Statement with the
Purchased Securities is a violation of Section 5 of the 1933 Act, as set forth
in Item 65, Section 5 under Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance. Notwithstanding the foregoing, the
Subscriber does not make any representation, warranty or covenant hereby that it
will not engage in short sales in the securities of the Company after the date
that the transactions contemplated by this Agreement are first publicly
announced as described in Section 7(m). Notwithstanding the foregoing, in the
case of a Subscriber that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Subscriber's assets and the
portfolio managers have no direct knowledge of the investment decisions made
by the portfolio managers managing other portions of such Subscriber's assets,
the covenant set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Purchased Securities covered by this Agreement.


(o)           Additional Representations, Warranties and Covenants of Non-United
States Persons.


(i)           The Subscriber understands that the investment offered hereunder
has not been registered under the 1933 Act and the Subscriber understands that
such Subscriber is purchasing the Purchased Securities without being furnished
any offering literature or prospectus. The Subscriber is acquiring the Purchased
Securities for the Subscriber’s own account, for investment purposes only, and
not with a view towards resale or distribution.


(ii)          At the time the Subscriber was offered the Purchased Securities,
it was not, and at the date hereof, such Subscriber is not a “U.S. Person” which
is defined below:


(A)
Any natural person resident in the United States;



 
(B)
Any partnership or corporation organized or incorporated under the laws of the
United States;



 
(C)
Any estate of which any executor or administrator is a U.S. person;



(D)
Any trust of which any trustee is a U.S. person;



 
(E)
Any agency or branch of a foreign entity located in the United States;


 
7

--------------------------------------------------------------------------------

 


 
(F)
Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;



 
(G)
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident of the United States; and



 
(H)
Any partnership or corporation if (i) organized or incorporated under the laws
of any foreign jurisdiction and (ii) formed by a U.S. person principally for the
purpose of investing in securities not registered under the 1933 Act, unless it
is organized or incorporated, and owned, by accredited investors (as defined in
Rule 501(a) of Regulation D promulgated under the 1933 Act) who are not natural
persons, estates or trusts.



“United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.


(iii)         The Subscriber understands that no action has been or will be
taken in any jurisdiction by the Company that would permit a public offering of
the Purchased Securities in any country or jurisdiction where action for that
purpose is required.


(iv)         The Subscriber (i) as of the execution date of this Agreement is
not located within the United States, and (ii) is not purchasing the Purchased
Securities for the account or benefit of any U.S. person except in accordance
with one or more available exemptions from the registration requirements of the
1933 Act or in a transaction not subject thereto.


(v)          The Subscriber will not resell the Purchased Securities except in
accordance with the provisions of Regulation S (Rule 901 through 905 and
Preliminary Notes thereto), pursuant to a registration under the 1933 Act, or
pursuant to an available exemption from registration; and agrees not to engage
in hedging transactions with regard to such securities unless in compliance with
the 1933 Act.


(vi)         The Subscriber will not engage in hedging transactions with regard
to shares of the Company prior to the expiration of the distribution compliance
period specified in Category 2 or 3 (paragraph (b)(2) or (b)(3)) in Rule 903 of
Regulation S, as applicable, unless in compliance with the 1933 Act; and as
applicable, shall include statements to the effect that the securities have not
been registered under the 1933 Act and may not be offered or sold in the United
States or to U.S. persons (other than distributors) unless the securities are
registered under the 1933 Act, or an exemption from the registration
requirements of the 1933 Act is available.

 
8

--------------------------------------------------------------------------------

 


(vii)        No form of “directed selling efforts” (as defined in Rule 902 of
Regulation S under the 1933 Act), general solicitation or general advertising in
violation of the 1933 Act has been or will be used nor will any offers by means
of any directed selling efforts in the United States be made by the Subscriber
or any of their representatives in connection with the offer and sale of the
Purchased Securities.
 
4.           Company Representations and Warranties.  The Company represents and
warrants to and agrees with each Subscriber that:
 
(a)           Due Incorporation.  The Company is a corporation or other entity
duly incorporated or organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization and has the
requisite corporate power to own its properties and to carry on its business as
presently conducted.  The Company is duly qualified as a foreign corporation to
do business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
a Material Adverse Effect.  For purposes of this Agreement, a “Material Adverse
Effect” means any material adverse effect on the business, operations,
properties, or financial condition of the Company and its Subsidiaries
individually, or in the aggregate and/or any condition, circumstance, or
situation that would prohibit or otherwise materially interfere with the ability
of the Company to perform any of its obligations under this Agreement in any
material respect. For purposes of this Agreement, “Subsidiary” means, with
respect to any entity at any date, any corporation, limited or general
partnership, limited liability company, trust, estate, association, joint
venture or other business entity of which more than 30% of (i) the outstanding
capital stock having (in the absence of contingencies) ordinary voting power to
elect a majority of the board of directors or other managing body of such
entity, (ii) in the case of a partnership or limited liability company, the
interest in the capital or profits of such partnership or limited liability
company or (iii) in the case of a trust, estate, association, joint venture or
other entity, the beneficial interest in such trust, estate, association or
other entity business is, at the time of determination, owned or controlled
directly or indirectly through one or more intermediaries, by such entity.  As
of the Closing Date, all of the Company’s Subsidiaries and the Company’s
ownership interest therein are set forth on Schedule 4(a).
 
(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.
 
(c)           Authority; Enforceability.  This Agreement, the Purchased
Securities, the Escrow Agreement, the Investor Relations Escrow Agreement,  the
Lock-Up Agreements and any other agreements delivered together with this
Agreement or in connection herewith (collectively, the “Transaction Documents”)
have been duly authorized, executed and delivered by the Company and are valid
and binding agreements of the Company enforceable in accordance with their
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity.  The Company
has full corporate power and authority necessary to enter into and deliver the
Transaction Documents and to perform its obligations thereunder.

 
9

--------------------------------------------------------------------------------

 
 
(d)           Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company and Subsidiaries on a fully diluted
basis as of the date of this Agreement and the Closing Date (not including the
Purchased Securities) are set forth on Schedule 4(d).  Except as set forth on
Schedule 4(d), there are no options, warrants, or rights to subscribe to,
securities, rights, understandings or obligations convertible into or
exchangeable for or giving any right to subscribe for any shares of capital
stock or other equity interest of the Company or any of the Subsidiaries.  The
only officer, director, employee and consultant stock option or stock incentive
plan or similar plan currently in effect or contemplated by the Company is
described on Schedule 4(d).  There are no outstanding agreements or preemptive
or similar rights affecting the Company’s common stock.
 
(e)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or any of its Affiliates, the Over The Counter Bulletin Board (the
“Bulletin Board”) or the Company’s shareholders is required for the execution by
the Company of the Transaction Documents and compliance and performance by the
Company of its obligations under the Transaction Documents, including, without
limitation, the issuance and sale of the Purchased Securities.  The Transaction
Documents and the Company’s performance of its obligations thereunder have been
unanimously approved by the Company’s Board of Directors.  No consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any governmental authority in the world, including
without limitation, the United States, or elsewhere is required by the Company
or any Affiliate of the Company in connection with the consummation of the
transactions contemplated by this Agreement, except as would not otherwise have
a Material Adverse Effect or the consummation of any of the other agreements,
covenants or commitments of the Company or any Subsidiary contemplated by the
other Transaction Documents. Any such qualifications and filings will, in the
case of qualifications, be effective on the Closing and will, in the case of
filings, be made within the time prescribed by law.
 
(f)           No Violation or Conflict.  Assuming the representations and
warranties of the Subscriber in Section 3 are true and correct, neither the
issuance nor sale of the Purchased Securities nor the performance of the
Company’s obligations under this Agreement and all other Transaction Documents
entered into by the Company relating thereto will:
 
(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or

 
10

--------------------------------------------------------------------------------

 
 
(ii)          result in the creation or imposition of any lien, charge or
encumbrance upon the Purchased Securities or any of the assets of the Company or
any of its Affiliates except in favor of Subscriber as described herein; or
 
(iii)         result in the activation of any anti-dilution rights or a reset or
repricing of any debt, equity or security instrument of any creditor or equity
holder of the Company, or the holder of the right to receive any debt, equity or
security instrument of the Company nor result in the acceleration of the due
date of any obligation of the Company; or
 
(iv)         result in the triggering of any piggy-back or other registration
rights of any person or entity holding securities of the Company or having the
right to receive securities of the Company.
 
(g)          The Purchased Securities.  The Purchased Securities upon issuance:
 
(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)          have been, or will be, duly and validly authorized and on the date
of issuance of the Purchased Securities, the Purchased Securities will be duly
and validly issued, fully paid and nonassessable or if resold in a transaction
registered pursuant to the 1933 Act and pursuant to an effective registration
statement or exempt from registration will be free trading, unrestricted and
unlegended;
 
(iii)         will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities of the Company; and
 
(iv)         will not subject the holders thereof to personal liability by
reason of being such holders.
 
(h)          Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Transaction Documents.  Except as disclosed in the Reports, there is no pending
or, to the best knowledge of the Company, basis for or threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates which
litigation if adversely determined would have a Material Adverse Effect.

 
11

--------------------------------------------------------------------------------

 
 
(i)            No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the common stock to facilitate the sale or resale
of the Purchased Securities or affect the price at which the Purchased
Securities may be issued or resold.
 
(j)            Information Concerning Company.  The Reports contain all material
information relating to the Company and its operations and financial condition
as of their respective dates which information is required to be disclosed
therein.   Since December 31, 2008 and except as modified in the Reports or in
the Schedules hereto, there has been no Material Adverse Effect relating to the
Company’s business, financial condition or affairs. The Reports, including the
financial statements included therein do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, taken as a whole, not misleading in
light of the circumstances and when made.
 
(k)           Defaults.  The Company is not in material violation of its
articles of incorporation or bylaws.   The Company is (i) not in default under
or in violation of any other material agreement or instrument to which it is a
party or by which it or any of its properties are bound or affected, which
default or violation would have a Material Adverse Effect, (ii) not in default
with respect to any order of any court, arbitrator or governmental body or
subject to or party to any order of any court or governmental authority arising
out of any action, suit or proceeding under any statute or other law respecting
antitrust, monopoly, restraint of trade, unfair competition or similar matters
which default would have a Material Adverse Effect, or (iii) not in violation of
any statute, rule or regulation of any governmental authority which violation
would have a Material Adverse Effect.
 
(l)            No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Purchased Securities pursuant to this Agreement to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the Bulletin Board.  No prior offering will
impair the exemptions relied upon in this Offering or the Company’s ability to
timely comply with its obligations hereunder.  Neither the Company nor any of
its Affiliates will take any action or steps that would cause the offer or
issuance of the Purchased Securities to be integrated with other offerings which
would impair the exemptions relied upon in this Offering or the Company’s
ability to timely comply with its obligations hereunder.  The Company will not
conduct any offering other than the transactions contemplated hereby that may be
integrated with the offer or issuance of the Purchased Securities that would
impair the exemptions relied upon in this Offering or the Company’s ability to
timely comply with its obligations hereunder.
 
(m)          No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D/Regulation S under the 1933 Act) in connection with the
offer or sale of the Purchased Securities.

 
12

--------------------------------------------------------------------------------

 
 
(n)           No Undisclosed Liabilities.  Since December 31, 2008, except as
disclosed in the Reports, the Company has no liabilities or obligations which
are material, individually or in the aggregate, other than those incurred in the
ordinary course of the Company businesses since December 31, 2008 and which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, except as disclosed in the Reports or on Schedule 4(n).
 
(o)           No Undisclosed Events or Circumstances.  Since December 31, 2008,
except as disclosed in the Reports, no event or circumstance has occurred or
exists with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company
but which has not been so publicly announced or disclosed in the Reports.
 
(p)           Dilution.   The Company’s executive officers and directors
understand the nature of the Purchased Securities being sold hereby and
recognize that the issuance of the Purchased Securities will have a potential
dilutive effect on the equity holdings of other holders of the Company’s equity
or rights to receive equity of the Company.  The board of directors of the
Company has concluded, in its good faith business judgment that the issuance of
the Purchased Securities is in the best interests of the Company.  The Company
specifically acknowledges that its obligation to issue the Purchased Securities
is binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other shareholders of the
Company or parties entitled to receive equity of the Company.
 
(q)           No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise between the Company and the accountants and lawyers previously
and presently employed by the Company, including but not limited to disputes or
conflicts over payment owed to such accountants and lawyers, nor have there been
any such disagreements during the two years prior to the Closing Date, in each
case, that could cause a Material Adverse Effect.


(r)            Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(s)           Reporting Company.  The Company is a publicly-held company subject
to reporting obligations pursuant to Section 13 of the Securities Exchange Act
of 1934, as amended (the “1934 Act”).  Pursuant to the provisions of the 1934
Act, the Company has timely filed all reports and other materials required to be
filed thereunder with the Commission during the preceding twelve months.

 
13

--------------------------------------------------------------------------------

 


(t)            Listing.  The Company’s common stock is quoted on the Bulletin
Board currently under the symbol “WKBT”.  The Company has not received any oral
or written notice that its common stock is not eligible nor will become
ineligible for quotation on the Bulletin Board nor that its common stock does
not meet all requirements for the continuation of such quotation.  The Company
satisfies all the requirements for the continued quotation of its common stock
on the Bulletin Board.


(u)           Transfer Agent.   The name, address, telephone number, fax number,
contact person and email address of the Company transfer agent is set forth on
Schedule 4(u) hereto.


(v)           Environmental Compliance. Since their inception, neither the
Company, nor any of its Subsidiaries have been, in violation of any applicable
law relating to the environment or occupational health and safety, where such
violation would have a Material Adverse Effect. The Company and its Subsidiaries
(i) are in compliance with any and all Environmental Laws (as hereinafter
defined), (ii) have received all permits, licenses or other approvals required
of them under applicable Environmental Laws to conduct their respective
businesses and (iii) are in compliance with all terms and conditions of any such
permit, license or approval where, in each of the foregoing clauses (i), (ii)
and (iii), the failure to so comply could be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect. “Environmental
Laws” shall mean all applicable laws relating to the protection of the
environment including, without limitation, all requirements pertaining to
reporting, licensing, permitting, controlling, investigating or remediating
emissions, discharges, releases or threatened releases of hazardous substances,
chemical substances, pollutants, contaminants or toxic substances, materials or
wastes, whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature. Other than as
disclosed on Schedule 4(v), the Company and each of its Subsidiaries are also in
compliance with all other limitations, restrictions, conditions, standards,
requirements, schedules and timetables required or imposed under all
Environmental Laws. There are no past or present events, conditions,
circumstances, incidents, actions or omissions relating to or in any way
affecting the Company or its Subsidiaries that violate or may violate any
Environmental Law after the Closing Date or that may give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance where, in each of the
foregoing clauses (i) and (ii), the failure to so comply could be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.

 
14

--------------------------------------------------------------------------------

 


(w)          Employees. Neither the Company nor any Subsidiary has any
collective bargaining arrangements or agreements covering any of its employees.
Except as disclosed in the Reports or Other Written Information, neither the
Company nor any Subsidiary has any employment contract, agreement regarding
proprietary information, non-competition agreement, non-solicitation agreement,
confidentiality agreement, or any other similar contract or restrictive
covenant, relating to the right of any officer, employee or consultant to be
employed or engaged by the Company or such Subsidiary required to be disclosed
with the Commission or on the Form 8-K that is not so disclosed. Since December
31, 2008, no officer, consultant or key employee of the Company or any
Subsidiary whose termination, either individually or in the aggregate, would
have a Material Adverse Effect, has terminated or, to the knowledge of the
Company, has any present intention of terminating his or her employment or
engagement with the Company or any Subsidiary.


(x)           Public Utility Holding Company Act; Investment Company Act and
U.S. Real Property Holding Corporation Status. The Company is not a “holding
company” or a “public utility company” as such terms are defined in the Public
Utility Holding Company Act of 1935, as amended. The Company is not, and as a
result of and immediately upon the Closing will not be, an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.  The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended.


(y)           ERISA. No liability to the Pension Benefit Guaranty Corporation
has been incurred with respect to any Plan (as defined below) by the Company or
any of its Subsidiaries which is or would be materially adverse to the Company
and its subsidiaries. The execution and delivery of this Agreement and the other
Transaction Documents and the issuance and sale of the Purchased Securities will
not involve any transaction which is subject to the prohibitions of Section 406
of ERISA or in connection with which a tax could be imposed pursuant to Section
4975 of the Internal Revenue Code of 1986, as amended, provided, that, if any of
the Subscribers, or any person or entity that owns a beneficial interest in any
of the Subscribers, is an “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) with respect to which the Company is a “party in
interest” (within the meaning of Section 3(14) of ERISA), the requirements of
Sections 407(d)(5) and 408(e) of ERISA, if applicable, are met. As used in this
Section 2.1(bb), the term “Plan” shall mean an “employee pension benefit plan”
(as defined in Section 3 of ERISA) which is or has been established or
maintained, or to which contributions are or have been made, by the Company or
any Subsidiary or by any trade or business, whether or not incorporated, which,
together with the Company or any Subsidiary, is under common control, as
described in Section 414(b) or (c) of the Code.

 
15

--------------------------------------------------------------------------------

 


(z)           Independent Nature of Subscribers. The Company acknowledges that
the obligations of each Subscriber under the Transaction Documents are several
and not joint with the obligations of any other Subscriber, and no Subscriber
shall be responsible in any way for the performance of the obligations of any
other Subscriber under the Transaction Documents. The Company acknowledges that
the decision of each Subscriber to purchase securities pursuant to this
Agreement has been made by such Subscriber independently of any other Subscriber
and independently of any information, materials, statements or opinions as to
the business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its Subsidiaries which may have been made or given by any other Subscriber or by
any agent or employee of any other Subscriber, and no Subscriber or any of its
agents or employees shall have any liability to any Subscriber (or any other
person) relating to or arising from any such information, materials, statements
or opinions. The Company acknowledges that nothing contained herein, or in any
Transaction Documents, and no action taken by any Subscriber pursuant hereto or
thereto, shall be deemed to constitute the Subscribers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that each Subscriber shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Subscriber to
be joined as an additional party in any proceeding for such purpose.


(aa)         Sarbanes-Oxley Act. The Company is in material compliance with the
applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), and the rules and regulations promulgated thereunder, that are effective
and for which material compliance by the Company is required as of the date
hereof.


(bb)        PFIC.  Neither the Company nor any of its Subsidiaries is or intends
to become a “passive foreign investment company” within the meaning of Section
1297 of the U.S. Internal Revenue Code of 1986, as amended.


(cc)         OFAC. Neither the Company nor any of its Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee, Affiliate or
person acting on behalf of any of the Company or any of its Subsidiaries, is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Purchased
Securities, or lend, contribute or otherwise make available such proceeds to any
subsidiary of the Company, joint venture partner or other person or entity,
towards any sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or any
other country sanctioned by OFAC or for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.


(dd)        Money Laundering Laws. The operations of each of the Company and its
Subsidiaries are and have been conducted at all times in compliance with the
money laundering requirements of all applicable governmental authorities and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental authority (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
authority or any arbitrator involving any of the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

 
16

--------------------------------------------------------------------------------

 


(ee)         Company Predecessor and Subsidiaries.  The Company makes each of
the representations contained in Sections 4(a), (b), (c), (d), (e), (f), (h),
(j), (k), (l), (m), (n), (o), (p), (q), (r), (v), (w), (y), (aa), (bb), (cc) and
(dd) of this Agreement, as same relate or could be applicable to each
Subsidiary.  All representations made by or relating to the Company of a
historical or prospective nature and all undertakings described in Sections 7(f)
through 7(l) shall relate, apply and refer to the Company and its predecessors
and successors.  The Company represents that it owns all of the equity of the
Subsidiaries and rights to receive equity of the Subsidiaries identified on
Schedule 4(a), free and clear of all liens, encumbrances and claims, except as
set forth on Schedule 4(a).  The Company further represents that except as
described in the Reports the Subsidiaries have not been known by any other name
for the prior five years.


(ff)          Solvency. Based on the financial condition of the Company as of
the Closing Date after giving effect to the receipt by the Company of the
proceeds from the Offering (i) the Company’s fair saleable value of its assets
exceeds the amount that will be required to be paid on or in respect of the
Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).


(gg)        Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.
 
(hh)        Survival.  The foregoing representations and warranties shall
survive for a period of two years after the Closing Date.
 
(ii)          No Brokers.  Neither the Company nor any Subsidiary has taken any
action which would give rise to any claim by any person for brokerage
commissions, finder’s fees or similar payments relating to this Agreement or the
transactions contemplated hereby, except for dealings with the Placement Agent,
whose commissions and fees will be paid by the Company and except as set forth
on Schedule 4(ii).
 
5.           Regulation D/Regulation S Offering/Legal Opinion.  The offer and
issuance of the Purchased Securities to the Subscribers is being made pursuant
to the exemption from the registration provisions of the 1933 Act afforded by
Section 4(2) or Section 4(6) of the 1933 Act or Rule 506 of Regulation D and/or
Regulation S promulgated thereunder.  On the Closing Date, the Company will
provide an opinion reasonably acceptable to the Subscribers from the Company’s
legal counsel opining on the availability of an exemption from registration
under the 1933 Act as it relates to the offer and issuance of the Purchased
Securities.  A form of the Closing Legal Opinion is annexed hereto as Exhibit
D.  The Company will provide, at the Company’s expense, such other legal
opinions, if any, as are reasonably necessary in each Subscriber’s opinion for
the issuance and resale of the Purchased Securities pursuant to an effective
registration statement. The Company shall approve, or have its designated
counsel approve, Rule 144 legal opinion requests from Subscriber’s counsel for
removal of restrictive legends to the Purchased Securities, within three (3)
business days of such request being provided to the Company’s transfer agent.

 
17

--------------------------------------------------------------------------------

 
 
6.           Legal Fees.   The Company shall pay a fee of $23,000 to Anslow &
Jaclin, LLP, as reimbursement for legal services rendered to the Subscriber in
connection with this Agreement and the purchase and sale of the Offering, and
$2,000 to Spectrum-OSO Asia Limited for due diligence related services.   The
$25,000 fee for Subscriber’s legal fees and expenses (to the extent known as of
the Closing) will be payable out of funds held pursuant to the Escrow Agreement
and paid at Closing.
 
7.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:
 
(a)           Stop Orders.  Subject to the prior notice requirement described in
Section 7(n), the Company will advise the Subscribers, within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the common stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.  The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Purchased Securities,
except as may be required by any applicable federal or state securities laws and
unless contemporaneous notice of such instruction is given to the Subscribers.
 
(b)           Listing/Quotation.  The Company will maintain the quotation or
listing of its common stock on the American Stock Exchange, Nasdaq Capital
Market, Nasdaq Global Market, Nasdaq Global Select Market, Bulletin Board, or
New York Stock Exchange (whichever of the foregoing is at the time the principal
trading exchange or market for the common stock (the “Principal Market”), and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market, as applicable, as
long as any Purchased Securities are outstanding. The Company will provide
Subscribers with copies of all notices it receives notifying the Company of the
threatened and actual delisting of the common stock from any Principal
Market.  As of the date of this Agreement and the Closing Date, the Bulletin
Board is and will be the Principal Market.
 
(c)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Purchased Securities to the Subscribers and promptly provide
copies thereof to the Subscribers.

 
18

--------------------------------------------------------------------------------

 
 
(d)           Filing Requirements.  From the date of this Agreement and until
the last to occur of (i) one (1) year after the Final Closing Date, or (ii)
until the Purchased Securities can be resold or transferred by the Subscribers
pursuant to Rule 144(b)(1)(i) (the date of such latest occurrence being the “End
Date”), the Company will (A) comply in all respects with its reporting and
filing obligations under the 1934 Act, and (B) comply with all requirements
related to any registration statement filed pursuant to this Agreement.  The
Company will use its best efforts not to take any action or file any document
(whether or not permitted by the 1933 Act or the 1934 Act or the rules
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under said acts until the End Date.  Until
the End Date, the Company will continue the listing or quotation of the common
stock on a Principal Market and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
Principal Market.  The Company agrees to timely file a Form D with respect to
the Purchased Securities if required under Regulation D and to provide a copy
thereof to each Subscriber promptly after such filing.
 
(e)           Use of Proceeds.   The proceeds of the Offering will be employed
by the Company for expenses of the Offering, and general working
capital.  Except as described on Schedule 7(e), the Purchase Price may not and
will not be used for accrued and unpaid officer and director salaries, payment
of financing related debt, redemption of outstanding notes or equity instruments
of the Company nor non-trade obligations outstanding on the Closing Date.
 
(f)           DTC Program.  If the Company is eligible for DTC's "FAST" program,
it will, for a period of at least two (2) years from the Final Closing Date, use
its best efforts to employ as the transfer agent for the Purchased Securities a
participant in the Depository Trust Company Automated Securities Transfer
Program that is eligible to deliver shares via the Deposit Withdrawal Agent
Commission System.
 
(g)           Taxes.  From the date of this Agreement and until the End Date,
the Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.
 
(h)           Insurance.  As reasonably necessary as determined by the Company,
from the date of this Agreement and until the End Date, the Company will keep
its assets which are of an insurable character insured by financially sound and
reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in the Company’s line of business and
location, in amounts and to the extent and in the manner customary for companies
in similar businesses similarly situated and located and to the extent available
on commercially reasonable terms.
 
(i)            Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.

 
19

--------------------------------------------------------------------------------

 
(j)           Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company shall duly observe and conform in all material
respects to all valid requirements of governmental authorities relating to the
conduct of its business or to its properties or assets.
 
(k)           Intellectual Property.  From the date of this Agreement and until
the End Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.  Schedule
7(k) hereto identifies all of the intellectual property owned by the Company and
Subsidiaries.
 
(l)           Properties.  From the date of this Agreement and until the End
Date, the Company will keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases and claims to which it is a party or under which it occupies or has
rights to property if the breach of such provision could reasonably be expected
to have a Material Adverse Effect.  The Company will not abandon any of its
assets except for those assets which have negligible or marginal value or for
which it is prudent to do so under the circumstances.
 
 (m)         Confidentiality/Public Announcement.   From the date of this
Agreement and until the End Date, the Company agrees that except in connection
with a Form 8-K and the registration statement or statements regarding the
Subscriber’s Purchased Securities or in correspondence with the SEC regarding
same, it will not disclose publicly or privately the identity of the Subscriber
unless expressly agreed to in writing by a Subscriber or only to the extent
required by law and then only upon not less than three days prior notice to
Subscriber.  In any event and subject to the foregoing, the Company undertakes
to file a Form 8-K and issue a press release describing the Offering on the
fourth business day after the Closing Date.  Prior to the Closing Date, such
Form 8-K will be provided to Subscribers for their review and approval.  In the
Form 8-K, the Company will specifically disclose the nature of the Offering and
amount of common stock outstanding immediately after the Closing.  Upon 
delivery by the Company to the Subscribers after the Closing Date of any notice
or information, in writing, electronically or otherwise, and while the Purchased
Securities are held by Subscribers, unless the  Company has in good faith
determined that the matters relating to such notice do not
constitute material, nonpublic information relating to the Company or
Subsidiaries, the Company  shall within four business days after any such
delivery publicly disclose such  material,  nonpublic  information on a
Report on Form 8-K, provided, however, that the Company will have no obligation
to file any Report on Form 8-K with respect to (i) any information contained in
the registration statement relating to the registration of the Registrable
Securities, submitted for investors’ review pursuant to Section 9 herein, and
(ii) the information as to currently contemplated and/or negotiated financing
transactions.  In the event that the Company believes that a notice or
communication to Subscribers contains material, nonpublic information relating
to the Company or Subsidiaries, the Company shall so indicate to Subscribers
prior to delivery of such notice or information.  Subscribers will be granted
sufficient time to notify the Company that such Subscriber elects not to receive
such information.   In such case, the Company will not deliver such information
to Subscribers.  In the absence of any such indication, Subscribers shall be
allowed to presume that all matters relating to such notice and information do
not constitute material, nonpublic information relating to the Company or
Subsidiaries.

 
20

--------------------------------------------------------------------------------

 
 
(n)           Non-Public Information.  The Company covenants and agrees that
except for the Reports, Other Written Information and schedules and exhibits to
this Agreement and the Transaction Documents, which information the Company
undertakes to publicly disclose on the Form 8-K described in Section 7(m) above
and except for the information as to currently contemplated and/or negotiated
financing transactions, neither it nor any other person acting on its behalf
will at any time provide any Subscriber or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Subscriber shall have agreed in writing
to accept such information.  The Company understands and confirms that
each Subscriber shall be relying on the foregoing representations in effecting
transactions in securities of the Company.
 
(o)           Reserved.                      
 
(p)           Lockup Agreement.   The Company will deliver to the Subscribers on
or before the Closing Date, and enforce the provisions of, irrevocable lockup
agreements (“Lockup Agreement”) in the form annexed hereto as Exhibit C, with
the persons identified on Schedule 7(p).
 
(q)           Board of Directors.  As soon as possible, but no later than one
hundred twenty (120) days after the Closing Date (the “Uplisting Board Date”),
the Company shall comply with all Nasdaq Corporate Governance standards,
including, but not limited to, appointment of a number of independent directors
to exceed the number of non-independent directors on the board (the “Uplisting
Board”).
 
(r)           Investor Relations Escrow.  The Company shall cause to be
deposited, pursuant to the terms of the Investor Relations Escrow Agreement set
forth in Exhibit B, One Hundred Fifty Thousand Dollars ($150,000) of the
Purchase Price of the initial Closing (the “IR Escrow Funds”), in an escrow
account with Anslow & Jaclin, LLP to be used by the Company in connection with
investor relations services.  The IR Escrow Funds will be payable pursuant to
the Investor Relations Escrow Agreement. Opus Holdings will appoint an
individual (the “IR Representative”) to act on behalf of the Company in
designating the disbursement of the IR Escrow Funds and the IR Shares to an
investor relations firm to be designated by Opus Holdings (the “Investor
Relations Firm”). The Company shall issue 180,000 shares of the Company’s common
stock (the “IR Shares”) at the Initial Closing to be designated by the IR
Representative for investor relations services.  The Company shall issue an
additional 20,000 IR Shares for every additional One Million Two Hundred Fifty
Thousand Dollars ($1,250,000) raised in Subsequent Closings as designated by the
IR Representative.  In addition, the Company shall issue 600,000 shares of
common stock to Far East Strategies, LLC, and various other consultants or their
designees, for various investor relations and advisory services to be provided
to the Company.  The Company understands and hereby acknowledges the existence
of a prior relationship between the Subscribers and Far East Strategies.

 
21

--------------------------------------------------------------------------------

 


(s)           Investor Relations Firm. As of the Closing Date, the Company shall
retain the Investor Relations Firm as the general contractor for the Company’s
investor relations services.


(t)           Additional Negative Covenants.  From the date of this Agreement
until the earlier of (i) six (6) months from the final Closing or (ii) the
effective date of the Registration Statement, the Company will not and will not
permit any of its Subsidiaries, without the written consent of the Subscribers,
to directly or indirectly:


(i)           engage in any business other than businesses engaged in or
proposed to be engaged in by the Company on the Closing Date or businesses
similar thereto;


(ii)         merge or consolidate with any person or entity (other than mergers
of wholly owned subsidiaries into the Company), or sell, lease or otherwise
dispose of its assets other than in the ordinary course of business involving an
aggregate consideration of more than ten percent (10%) of the book value of its
assets on a consolidated basis in any 12-month period, or liquidate, dissolve,
recapitalize or reorganize;


(iii)        incur any indebtedness for borrowed money or become a guarantor or
otherwise contingently liable for any such indebtedness in excess of three
million dollars ($3,000,000), except for obligations incurred in the ordinary
course of business;


(iv)        enter into any new agreement or make any amendment to any existing
agreement, which by its terms would restrict the Company’s performance of its
obligations to holders of the Purchased Securities pursuant to this Agreement or
any Transaction Documents;


(v)         enter into any agreement with any holder or prospective holder of
any securities of the Company providing for the granting to such holder of
registration rights, preemptive rights, special voting rights or protection
against dilution; or


(vi)        during the period ending two (2) years from the Initial Closing,
re-pay principal, interest or finance charges of any kind whatsoever on the
related party debt of approximately $7,700,000 (the “Related Party Debt”) listed
on the Company’s financial statements for the quarter ended September 30, 2009,
and do hereby guarantee that the related party holders of such debt shall not
initiate any actions of default, foreclosure or other form of enforcement
arising from the Related Party Debt.


(u)           The Company will prior to May 31, 2010 either (i) pay the RMB 57
million owed to Parties B and C as set forth in the Equity Interest Transfer
Agreement dated October 25, 2007, or (ii) obtain an extension of the payment
date from the local approval authority in the PRC.  The Company shall retain
AllBright Law Offices as its PRC counsel in connection therewith.

 
22

--------------------------------------------------------------------------------

 
 
8.           Covenants of the Company Regarding Indemnification.
 
(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend the Subscribers, the Subscribers’ officers, directors, agents,
Affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Subscribers or any such person which results, arises out of or is based upon (i)
any material misrepresentation by the Company or breach of any representation or
warranty by the Company in this Agreement or in any Exhibits or Schedules
attached hereto in any Transaction Documents, or (ii) after any applicable
notice and/or cure periods, any breach or default in performance by the Company
of any material covenant or undertaking to be performed by the Company
hereunder, or any other material agreement entered into by the Company and
Subscribers relating hereto.
 
(b)           The Subscribers agree to indemnify, hold harmless, reimburse and
defend the Company, the Company’s officers, directors, agents, Affiliates,
members, managers, control persons, and principal shareholders, against any
claim, cost, expense, liability, obligation, loss or damage (including
reasonable legal fees) of any nature, incurred by or imposed upon them or any
such person which results, arises out of or is based upon any material
misrepresentation by the Subscribers in this Agreement or in any Exhibits or
Schedules attached hereto or in any Transaction Documents.  Notwithstanding the
forgoing, in no event shall the liability of the Subscriber or permitted
successor hereunder, or under any Transaction Documents or other agreement
delivered in connection herewith, exceed the Purchase Price paid by such
Subscriber.
 
(c)           The procedures set forth in Section 9(f) shall apply to the
indemnification set forth in Section 8.


 
23

--------------------------------------------------------------------------------

 

9.           Registration Rights.
 
(a)           Registration Statement Requirements.  The Company shall file with
the Commission a Form S-1 registration statement (the “Registration Statement”)
(or such other form that it is eligible to use) in order to register all or such
portion of the Registrable Shares as permitted by the Commission (provided that
the Company shall use diligent efforts to advocate with the Commission for the
registration of all of the Registrable Shares) pursuant to Rule 415 for resale
and distribution under the 1933 Act on or before the date (the “Required Filing
Date”) which is forty five (45) calendar days after the Final Closing Date, and
use its best efforts to cause the Registration Statement to be declared
effective by the date (the “Required Effective Date”) which is not later than
the earlier of (x) one hundred twenty (120) calendar days after the Final
Closing Date, or (y) three (3) business days after oral or written notice to the
Company or its counsel from the Commission that it may be declared effective.
The Company will register not less than 100% of the Purchased Shares and the
Warrant Shares in the aforedescribed Registration Statement (the “Registrable
Shares”).  In the event that the Company is required by the Commission to
cutback the number of shares being registered in the Registration Statement
pursuant to Rule 415, then the Company shall reduce the Registrable Shares pro
rata, and unless otherwise directed in writing by the Subscriber as to its
Registrable Shares, the number of Registrable Shares to be registered on such
Registration Statement will first be reduced by Registrable Shares represented
by Warrant Shares and second by Registrable Shares represented by Purchased
Shares.  The Registration Statement shall also state that, in accordance with
Rules 416 and 457 under the 1933 Act, it also covers such indeterminate number
of additional shares of common stock as may become issuable with respect to the
Registrable Shares to prevent dilution resulting from stock splits, stock
dividends or similar transactions. Notwithstanding anything to the contrary
contained in this Section 9, if the Company receives Commission Comments, and
following discussions with and responses to the Commission in which the Company
uses its reasonable best efforts and time to cause as many Registrable Shares
for as many Subscribers as possible to be included in the Registration Statement
filed pursuant to Section 9(a) without characterizing any Subscriber as an
underwriter, the Company is unable to cause the inclusion of all Registrable
Shares in such Registration Statement, then the Company may, following not less
than three (3) Trading Days prior written notice to the Subscribers, (x) remove
from the Registration Statement such Registrable Shares (the “Cut Back Shares”)
and/or (y) agree to such restrictions and limitations on the registration and
resale of the Registrable Shares, in each case as the Commission may require in
order for the Commission to allow such Registration Statement to become
effective; provided, that in no event may the Company name any Subscriber as an
underwriter without such Subscriber’s prior written consent (collectively, the
“Commission Restrictions”). Unless the Commission Restrictions otherwise
require, any cut-back imposed pursuant to this Section 9(a) shall be allocated
among the Registrable Shares of the Subscribers on a pro rata basis. No
liquidated damages under Section 9(d) shall accrue on or as to any Cut Back
Shares, and the required Commission Effectiveness Date for such additional
Registration Statement including the Cutback Shares will be tolled, until such
time as the Company is able to effect the registration of the Cut Back Shares in
accordance with any Commission Restrictions (such date, the “Restriction
Termination Date”). From and after the Restriction Termination Date, all
provisions of this Section 9 (including, without limitation, the liquidated
damages provisions, subject to tolling as provided above) shall again be
applicable to the Cut Back Shares (which, for avoidance of doubt, retain their
character as “Registrable Shares”) so that the Company will be required to file
with and cause to be declared effective by the Commission such additional
Registration Statements in the time frames set forth herein as necessary to
ultimately cause to be covered by effective Registration Statements all
Registrable Shares (if such Registrable Shares cannot at such time be resold by
the Subscribers thereof pursuant to Rule 144).
 
(b)           Registration Procedures. If and whenever the Company is required
by the provisions of Section 9(a) to effect the registration of any Registrable
Shares under the 1933 Act, the Company will, as expeditiously as possible:
 
(i)           subject to the timelines provided in this Agreement, prepare and
file with the Commission a registration statement required by Section 9, with
respect to such securities and use its best commercially reasonable efforts to
cause such registration statement to become and remain effective for the period
of the distribution contemplated thereby (determined as herein provided), and
promptly provide to Subscriber’s Counsel copies of all filings and Commission
letters of comment and notify the Subscribers (by telecopier and by e-mail
addresses provided by the Subscribers) and Subscriber’s Counsel (by telecopier
and by email to ktrauger@anslowlaw.com) on or before the second  business day
thereafter that the Company receives notice that (i) the Commission has no
comments or no further comments on the registration statement, and (ii) the
registration statement has been declared effective;

 
24

--------------------------------------------------------------------------------

 
 
(ii)          prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
until such registration statement has been effective for the later of (a) a
period of one (1) year, or (b) until the Purchased Securities can been sold by
the Subscribers pursuant to Rule 144 without volume restrictions;
 
(iii)         furnish to the Subscribers such number of copies of the
registration statement and the prospectus included therein (including each
preliminary prospectus) as such Subscribers reasonably may request in order to
facilitate the public sale or their disposition of the securities covered by
such registration statement or make them electronically available;
 
(iv)         use its reasonable best efforts to register or qualify the
Registrable Shares covered by such registration statement under the securities
or “blue sky” laws of such jurisdictions as the Subscribers shall request in
writing, provided, however, that the Company shall not for any such purpose be
required to qualify to transact business as a foreign corporation in any
jurisdiction where it is not so qualified or to consent to service of process in
any such jurisdiction;
 
(v)         list the Registrable Shares covered by such registration statement
with any securities exchange on which the common stock of the Company is then
listed;
 
(vi)        notify the Subscribers within twenty-four hours of the Company’s
becoming aware that a prospectus relating thereto is required to be delivered
under the 1933 Act, of the happening of any event of which the Company has
knowledge as a result of which the prospectus contained in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing or which becomes subject to a Commission, state or other governmental
order suspending the effectiveness of the registration statement covering any of
the Registrable Shares. Each Subscriber hereby covenants that it will not sell
any Registrable Shares pursuant to such prospectus during the period commencing
at the time at which the Company gives such Subscriber notice of the suspension
of the use of such prospectus in accordance with this Section 9(b)(vi) and
ending at the time the Company gives such Subscriber notice that such Subscriber
may thereafter effect sales pursuant to the prospectus, or until the Company
delivers to such Subscriber or files with the Commission an amended or
supplemented prospectus.
 
(c)           Provision of Documents.  It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Shares of a particular Subscriber that
such Subscriber shall furnish to the Company in writing such information and
representation letters, including a completed form of the Selling Securityholder
Questionnaire attached as Exhibit E hereto, with respect to itself and the
proposed distribution by it as the Company may reasonably request to assure
compliance with federal and applicable state securities laws.

 
25

--------------------------------------------------------------------------------

 
 
(d)           Non-Registration Events.  The Company and the Subscribers agree
that the Subscribers will suffer damages if the Registration Statement is not
filed by the Required Filing Date and not declared effective by the Commission
by the Required Effective Date or if, after it is declared effective, its
effectiveness is not maintained in the manner and within the time periods
contemplated by Section 9 hereof, and it would not be feasible to ascertain the
extent of such damages with precision.  Accordingly, if (A) the Registration
Statement is not filed on or before the Required Filing Date, (B) the
Registration Statement is not declared effective on or before the Required
Effective Date, or (C) any registration statement described in Section 9
declared effective but shall thereafter cease to be effective for a period of
time which shall exceed forty (40) days in the aggregate per year (defined as a
period of 365 days commencing on the date the Registration Statement is declared
effective) (each such event referred to in clauses A through C of this Section
9(d), a “Non-Registration Event”), then the Company shall deliver to the
Subscribers, as liquidated damages (“Liquidated Damages”), an amount equal to
one-half percent (0.5%) of the Purchase Price of the Purchased Shares owned of
record by such holder on the first business day after the Non-Registration Event
and for each subsequent thirty (30) day period (pro rata for any period less
than thirty days) which are subject to such Non-Registration Event. The maximum
aggregate Liquidated Damages payable to the Subscriber under this Agreement
shall be nine percent (9%) of the aggregate Purchase Price paid by the
Subscriber pursuant to this Agreement. The Company must pay the Liquidated
Damages in cash. In the event a Registration Statement is filed by the Required
Filing Date but is withdrawn prior to being declared effective by the
Commission, then such Registration Statement will be deemed to have not been
filed.
 
(e)           Expenses.  All expenses incurred by the Company in complying with
Section 9, including, without limitation, all registration and filing fees,
printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the FINRA, transfer taxes, and fees of
transfer agents and registrars, are called “Registration Expenses.” The Company
will pay all Registration Expenses in connection with any registration statement
described in Section 9.
 
(f)           Indemnification and Contribution.
 
(i)           In the event of a registration of any Registrable Shares under the
1933 Act pursuant to Section 9, the Company will, to the extent permitted by
law, indemnify and hold harmless the Subscriber, each of the officers,
directors, agents, Affiliates, members, managers, control persons, and principal
shareholders of the Subscriber, each underwriter of such Registrable Shares
thereunder and each other person, if any, who controls such Subscriber or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Subscriber, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Shares was registered under the 1933 Act pursuant
to Section 9, any preliminary prospectus or final prospectus contained therein,
or any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances when made, and will subject to the provisions of
Section 9(f)(iii) reimburse the Subscriber, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Subscriber to the extent that any such damages arise out of or are based
upon an untrue statement or omission made in any preliminary prospectus if (i)
the Subscriber failed to send or deliver a copy of the final prospectus
delivered by the Company to the Subscriber with or prior to the delivery of
written confirmation of the sale by the Subscriber to the person asserting the
claim from which such damages arise, (ii) the final prospectus would have
corrected such untrue statement or alleged untrue statement or such omission or
alleged omission, or (iii) to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by any such Subscriber in writing specifically for use in such
registration statement or prospectus.

 
26

--------------------------------------------------------------------------------

 
 
(ii)          In the event of a registration of any of the Registrable Shares
under the 1933 Act pursuant to Section 9, each Subscriber severally but not
jointly will, to the extent permitted by law, indemnify and hold harmless the
Company, and each person, if any, who controls the Company within the meaning of
the 1933 Act, each officer of the Company who signs the registration statement,
each director of the Company, each underwriter and each person who controls any
underwriter within the meaning of the 1933 Act, against all losses, claims,
damages or liabilities, joint or several, to which the Company or such officer,
director, underwriter or controlling person may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the registration
statement under which such Registrable Shares were registered under the 1933 Act
pursuant to Section 9, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse the Company and each such officer, director, underwriter and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that the Subscriber will be liable
hereunder in any such case if and only to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such Subscriber, as such,
furnished in writing to the Company by such Subscriber specifically for use in
such registration statement or prospectus, and provided, further, however, that
the liability of the Subscriber hereunder shall be limited to the net proceeds
actually received by the Subscriber from the sale of Registrable Shares pursuant
to such registration statement.

 
27

--------------------------------------------------------------------------------

 
 
(iii)         Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 9(f)(iii) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 9(f)(iii), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 9(f)(iii) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnifying party shall have reasonably concluded that there may be reasonable
defenses available to indemnified party which are different from or additional
to those available to the indemnifying party or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, the indemnified parties, as a group, shall have the right to
select one separate counsel, reasonably satisfactory to the indemnified and
indemnifying party, and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.
 
(iv)        In order to provide for just and equitable contribution in the event
of joint liability under the 1933 Act in any case in which either (i) a
Subscriber, or any controlling person of a Subscriber, makes a claim for
indemnification pursuant to this Section 9(f) but it is judicially determined
(by the entry of a final judgment or decree by a court of competent jurisdiction
and the expiration of time to appeal or the denial of the last right of appeal)
that such indemnification may not be enforced in such case notwithstanding the
fact that this Section 9(f) provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Subscriber or
controlling person of the Subscriber in circumstances for which indemnification
is not provided under this Section 9(f); then, and in each such case, the
Company and the Subscriber will contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject (after contribution from
others) in such proportion so that the Subscriber is responsible only for the
portion represented by the percentage that the public offering price of its
securities offered by the registration statement bears to the public offering
price of all securities offered by such registration statement, provided,
however, that, in any such case, (y) the Subscriber will not be required to
contribute any amount in excess of the public offering price of all such
securities sold by it pursuant to such registration statement; and (z) no person
or entity guilty of fraudulent misrepresentation (within the meaning of Section
10(f) of the 1933 Act) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation and provided,
further, however, that the liability of the Subscriber hereunder shall be
limited to the net proceeds actually received by the Subscriber from the sale of
Registrable Shares pursuant to such registration statement.
 
 
28

--------------------------------------------------------------------------------

 
 
10.          Anti-dilution and Purchase Rights.

(a)           Right of Participation.   During the period from the Final Closing
Date through and including the first anniversary of the Final Closing Date, the
Subscribers shall be given not less than ten business days prior written notice
(the “Notice of Sale”) of any proposed sale by the Company of its common stock
or other securities or equity linked debt obligations, except in connection with
(i) full or partial consideration in connection with a strategic merger,
acquisition, consolidation or purchase of substantially all of the securities or
assets of corporation or other entity which holders of such securities or debt
are not at any time granted registration rights, (ii) the Company’s issuance of
securities in connection with strategic license agreements and other partnering
arrangements so long as such issuances are not for the purpose of raising
capital and which holders of such securities or debt are not at any time granted
registration rights, (iii) the Company’s issuance of common stock or the
issuances or grants of options to purchase common stock to employees, directors,
and consultants, including the issuance of an undetermined amount of shares of
common stock to certain shareholders of the Company pursuant to that certain
recapitalization of the Company and the issuance of securities in connection
with investor relations services, and (iv) securities upon the exercise or
exchange of or conversion of any securities exercisable or exchangeable for or
convertible into shares of common stock issued and outstanding on the date of
this Agreement and described on Schedule 4(d) (collectively the foregoing are
“Excepted Issuances”).  The Subscribers shall have the right during the ten
business days following receipt of the Notice of Sale (the “Notice Period”) to
purchase in the aggregate such offered common stock, debt or other securities in
accordance with the terms and conditions set forth in the Notice of Sale.  In
the event such terms and conditions are modified during the Notice Period, the
Subscribers shall be given prompt notice (the “Notice of Modification”) of such
modification and shall have the right during the ten business days following the
Notice of Modification to exercise such purchase right.
 
(b)           Most Favored Nations Provision.   Other than in connection with
Excepted Issuances, if at any time within twenty four (24) months following the
Closing, the Company shall issue any common stock or securities convertible into
or exercisable for shares of common stock (or modify the conversion or exercise
price of any of the foregoing which may be outstanding) to any person or entity
at a price per share which shall be less than $2.21 per share, subject to
adjustment for stock dividends, subdivisions and combinations (the “Lower Price
Issuance”), without the consent of the Subscriber, then the Company shall issue,
for each such occasion, additional shares of common stock to the Subscriber
respecting those Purchased Shares that are then still owned by the Subscriber at
the time of the Lower Price Issuance so that the average per share purchase
price of the Purchased Shares owned by the Subscriber on the date of the Lower
Price Issuance plus such additional shares issued to Subscriber pursuant to this
Section 10(b) is equal to such other lower price per share.  The delivery to
Subscriber of the additional shares of common stock shall be not later than the
closing date of the transaction giving rise to the requirement to issue
additional shares of common stock.  Subscriber is granted piggyback registration
rights in connection with such additional shares of common stock.  For purposes
of the issuance and adjustment described in this paragraph, the issuance of any
security of the Company carrying the right to convert such security into shares
of common stock or of any warrant, right or option to purchase common stock
shall result in the issuance of the additional shares of common stock upon the
sooner of the agreement to or actual issuance of such convertible security,
warrant, right or option and again at any time upon any subsequent issuances of
shares of common stock upon exercise of such conversion or purchase rights if
such issuance is at a price lower than $2.21 per share, subject to adjustment
for stock dividends, subdivisions and combinations.  Common stock issued or
issuable by the Company for no consideration or for consideration that cannot be
determined at the time of issue will be deemed issuable or to have been issued
for $0.00001 per share of common stock.  The rights of Subscriber set forth in
this Section 10 are in addition to any other rights the Subscriber has pursuant
to this Agreement, any Transaction Documents, and any other agreement referred
to or entered into in connection herewith or to which Subscriber and Company are
parties.

 
29

--------------------------------------------------------------------------------

 
 
(c)          Other Adjustments.
 
(i)           Other than in connection with Excepted Issuances, (x) if the
Company’s actual after tax net income under U.S. GAAP for the fiscal year ending
December 31, 2009 (“Actual 2009 Net Income”) is less than $13,000,000 (“2009
Targeted Net Income”), or (y) if the Company’s actual after tax net income under
U.S. GAAP for the fiscal year ending December 31, 2010 (“Actual 2010 Net
Income”) is less than $17,000,000 (“2010 Targeted Net Income”, together with the
2009 Targeted Net Income, the “Targeted Net Income”), then the Company shall
issue, for each such occasion, to each Subscriber on a pro-rata basis
(determined by dividing each Subscriber’s Purchase Price by the aggregate
Purchase Price delivered to the Company by the Subscribers hereunder),
additional amount of shares of Common Stock (the “Adjustment Shares”) equal to,
as applicable, (a)  the percentage of variation of the Actual 2009 Net Income
from the 2009 Targeted Net Income times the number of Purchased Shares acquired
by such Subscriber pursuant to this Agreement or (b) the percentage of variation
of the Actual 2010 Net Income from the 2010 Targeted Net Income times the number
of Purchased Shares acquired by such Subscriber pursuant to this Agreement. For
example, if the Actual 2009 Net Income is $11,700,000, which is a variation of
10% of the 2009 Targeted Net Income, then the Company shall issue to each
Subscriber, shares of the Company’s Common Stock, equal to a total of 10% of the
Purchased Shares acquired by such Subscriber hereunder.
 
(ii)          The delivery to Subscriber of the Adjustment Shares shall be not
later than the third business day after the filing of a Form 10-K with the
Commission declaring the annual audited results.
 
(iii)          Notwithstanding anything to the contrary contained herein, in
determining whether the Company has achieved either the 2009 Targeted Net Income
or 2010 Targeted Net Income, the Company may disregard any non-cash charge or
expense required to be recognized by the Company under the United States
generally accepted accounting principles (the “GAAP”), including but not limited
to the non-cash charges listed below. In addition, in determining whether the
Company has achieved either the 2009 Targeted Net Income or the 2010 Targeted
Net Income (as the case may be), (1) any liquidated damages payable pursuant to
the Transaction Documents and (2) any non-cash charges expensed by the Company
related to any Warrants or common stock issued pursuant to this Transaction, in
each case, shall not be included as expenses of the Company in determining the
Actual 2009 and 2010 Net Income. “Net Income” shall mean the Company’s income
after taxes for the fiscal year ending December 31, 2009 or December 31, 2010
(as the case may be) in each case determined in accordance with GAAP as reported
in the 2009 Annual Report or 2010 Annual Report (as the case may be) less the
allowable exclusions listed above.

 
30

--------------------------------------------------------------------------------

 
 
11.          Closing Conditions.
 
(a)          The obligation hereunder of the Subscriber to acquire and pay for
the Purchased Securities is subject to the satisfaction or waiver, at or before
the Closing, of each of the conditions set forth below. These conditions are for
the Subscriber’s sole benefit and may be waived by the Subscriber at any time in
its sole discretion.
 
(i)           The representations and warranties of the Company contained in
this Agreement shall have been true and correct on the date of this Agreement
and shall be true and correct on the Closing Date as if given on and as of the
Closing Date (except for representations given as of a specific date, which
representations shall be true and correct as of such date), and on or before the
Closing Date the Company shall have performed all covenants and agreements of
the Company contained herein or in any of the other Transaction Documents
required to be performed by the Company on or before the Closing Date;


(ii)          The Company shall have delivered to the Escrow Agent a
certificate, dated the Closing Date, duly executed by its Chief Executive
Officer, to the effect set forth in subparagraph (i) of this Section 11(a);


(iii)         The Transaction Documents have been duly executed and delivered by
the Company to the Escrow Agent; and


(iv)         On the Closing Date, the Subscriber shall have received an opinion
of the Crone Law Group, counsel for the Company, dated the Closing Date,
addressed to the Subscribers, in the form attached as Exhibit D.


(v)          On or prior to the Closing Date, the Subscriber shall have received
evidence of the extension of the maturity date of the Related Party Debt
executed by the debt holder.


(b)          The obligation hereunder of the Company to issue and sell the
Purchased Securities to the Purchaser is subject to the satisfaction or waiver,
at or before the Closing, of each of the conditions set forth below. These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.


(i)           The representations and warranties of the Subscriber in this
Agreement and each of the other Transaction Documents to which the Subscriber is
a party shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct in all material respects as of such date;


(ii)          The Purchase Price for the Purchased Shares has been delivered to
the escrow account maintained by Anslow & Jaclin, LLP (the “Escrow Agent”);

 
31

--------------------------------------------------------------------------------

 
 
(iii)         The initial Closing Date shall have occurred on or before January
20, 2010 and shall have transmitted to the Company gross proceeds of at least
$2,500,000; and


(iv)         The Transaction Documents to which the Subscriber is a party have
been duly executed and delivered by the Subscriber to the Escrow Agent.


12.         Appointment of Subscriber Representative.


(a)           Any additional subscribers in Subsequent Closings hereby appoint
Opus Holdings as such subscriber’s representative (the “Subscriber
Representative”) to act on their collective behalf with respect to the
Transaction Documents and all amendments thereto, and the Subscriber
Representative hereby accepts such appointment.


(b)           Such subscribers hereby authorize the Subscriber Representative to
negotiate and accept on the subscriber’s behalf such additional terms of the
Offering as the Subscriber Representative shall deem at its sole discretion to
be in the best interest of such subscriber. All decisions of the Subscriber
Representative with respect to the foregoing shall be binding on such subscriber
absent fraud or willful misconduct.


(c)           The Company hereby agrees to expand to each additional subscriber
the benefit of the additional terms of the Offering accepted by the Subscriber
Representative pursuant to Section 12(b).


13.          Miscellaneous.
 
(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

 
32

--------------------------------------------------------------------------------

 

If to the Company, to:


Weikang Bio-Technology Group Company, Inc.
Attn: Mr. Yin Wang, Chairman
No. 365 Chengde Street, Daowai District, Harbin
Heilongjiang Province, PRC 150020
facsimile: + 011 86-451-8835 5530


With a copy by fax only to (which copy shall not constitute notice):


If to the Subscribers:
To each of the addresses and facsimile numbers listed on the signature pages of
this Agreement


With a copy by fax only to (which copy shall not constitute notice):
Anslow & Jaclin LLP
Attn: Kristina L. Trauger, Esq.
195 Route 9 South, 2nd Floor
Manalapan, NJ 07726
facsimile: (732) 577-1188
 
 (b)          Entire Agreement; Amendment. This Agreement and the other
Transaction Documents contain the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the Transaction Documents, neither the Company nor any of
the Subscribers makes any representations, warranty, covenant or undertaking
with respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement nor any of the Transaction Documents may be
waived or amended other than by a written instrument signed by the Company and
the holders of at least fifty percent (50%) of the total shares of common stock
purchased in the Offering and then outstanding (the “Majority Holders”), and no
provision hereof may be waived other than by a written instrument signed by the
party against whom enforcement of any such waiver is sought. No such amendment
shall be effective to the extent that it applies to less than all of the holders
of the Purchased Shares then outstanding. No consideration shall be offered or
paid to any person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents or holders of
Purchased Shares, as the case may be.
 
 (c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.

 
33

--------------------------------------------------------------------------------

 
 
(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Documents by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.
 
(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 13(d) hereof, the Company and the Subscribers hereby
irrevocably waive, and agree not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.
 
(f)            Damages.   In the event the Subscriber is entitled to receive any
liquidated damages pursuant to the Transactions Documents, the Subscriber may
elect to receive the greater of actual damages or such liquidated damages.
 
(g)           Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscriber and thus
refunded to the Company.

 
34

--------------------------------------------------------------------------------

 
 
(h)           Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.
 
(i)            Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
(j)            Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
[Signature Pages Follow]
 
 
35

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT


Please acknowledge your acceptance of the foregoing Subscription Agreement with
Weikang Bio-Technology Group Co., Inc. by signing and returning a copy to the
Company whereupon it shall become a binding agreement.


NUMBER OF SHARES                                     x     $1.70     = 
                                   (the “Purchase Price”)


    
 
 
Signature
 
Signature (if purchasing jointly)
     
    
  
 
Name Typed or Printed
 
Name Typed or Printed
     
    
 
    
Entity Name
 
Entity Name
     
    
 
    
Address
 
Address
     
    
 
    
City, State and Zip Code
 
City, State and Zip Code
     
    
 
    
Telephone - Business
 
Telephone - Business
     
    
 
    
Telephone – Residence
 
Telephone – Residence
     
    
 
    
Facsimile – Business
 
Facsimile - Business
     
    
 
    
Facsimile – Residence
 
Facsimile – Residence
     
    
 
    
Tax ID # or Social Security #
 
Tax ID # or Social Security #



Name in which securities should be
issued:                                                                                               
 
Dated: January 20, 2010
 
 
36

--------------------------------------------------------------------------------

 

This Subscription Agreement is agreed to and accepted as of January 20, 2010.
 
WEIKANG BIO-TECHNOLOGY
GROUP COMPANY, INC.
   
By: 
    
 
Name:
 
Title:


 
37

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES
 
Exhibit A
Escrow Agreement

 
Exhibit B
Investor Relations Escrow Agreement

 
Exhibit C
Form of Lockup Agreement

 
Exhibit D
Form of Legal Opinion

 
Exhibit E
Selling Securityholder Questionnaire

 
Exhibit F
Series A Warrant

 
Exhibit G
Series B Warrant


 
38

--------------------------------------------------------------------------------

 
 